DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 13 cannot properly depend from a subsequent claim; it will be treated as claim 19.  Please renumber or correct the dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cleaver (WO 2018091870 A1). As regards the individual claims:
Regarding claim 8, Cleaver teaches a:
flight control system comprising (Cleaver: clm. 048; A flight control system)
an acquiring unit configured to acquire a flight plan in which a first flight condition is described (Cleaver: pg. 8 lns. 23-26; a flight path is determined . . . for example an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point 35)
a setting unit configured to set a degree of risk in at least one airspace where a flying object flies (Cleaver: pg. 3 lns. 6-18; there is provided a method for assessing a risk associated with a flight path for an aircraft system. The method comprises analyzing an intensity map relating to a three dimensional space, wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel. The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path. The method comprises assessing the risk 
a determining unit configured to determine a second flight condition based on an object detected (Cleaver: pg. 18 lns. 10-18; It is likely that UASs are likely to carry collision avoidance systems)
within a predetermined range from the flying object, the predetermined range being included in the at least one airspace (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)
While Cleaver does not explicitly teach:
and a flight control unit configured to control flight of the flying object by switching between a first flight control method according to the flight condition and a second flight control method; Cleaver does teach:
a method of minimizing the risk profile of a calculated flight path by shaping the flight path such as to avoid areas determined to have high probability of aircrafts present; and further, upon an a new risk being determined, such as the presence of an aircraft, shifting the control approach of the aircraft based upon the real-time risk level increasing above the originally expected risk threshold so that the newly identified aircraft is avoided (Cleaver: pg. 24, ln15-24; [an intruding] aircraft acts as a "repulsor", in a form of a moving flight traffic intensity object that distorts the flight intensity field, pushing or urging the course of the UAS away from its originally planned flight path. The greater the risk becomes the stronger the deviation.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Cleaver teaches the limitation based on 
Cleaver further teaches:
according to a part of the first flight condition (Cleaver: pg. 24, ln15-16; For real time flight control mode this would continuously update the risk of a collision with the real aircraft)
and the determined second flight condition in accordance with the degree of risk (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
wherein in a case where the degree of risk in an airspace included in the at least one airspace exceeds a predetermined level (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.)
While Cleaver does not explicitly teach:
the flight control unit selects the second flight control method to control the flying object in the airspace.; Cleaver does teach:
a method of minimizing the risk profile of a calculated flight path by shaping the flight path such as to avoid areas determined to have high probability of aircrafts present; and further, upon an a new risk being determined, such as the presence of an aircraft, shifting the control approach of the aircraft based upon the real-time risk level increasing above the originally expected risk threshold so that the newly identified 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Cleaver teaches the limitation based on the logic that flight control system of Cleaver has selected the second flight control mode of avoiding an intruder-aircraft based upon the increase in risk level resulting from the presence of the intruder aircraft resulting in an avoiding the intruding aircraft control mode instead of maintaining current flight plan control mode.
Regarding claim 9, as detailed above, Cleaver teaches the invention as detailed with respect to claim 8. Cleaver further teaches:
wherein the setting unit sets the degree of risk in accordance with (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path) (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
a ground congestion degree corresponding to the airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e) Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA) - to allow altitude for emergency manoeuvres / actions and to clear obstacles it is necessary to operate with an MSA with reference to the ground level.)
a congestion degree in the airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ)
an attribute of the airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 12, as detailed above, Cleaver teaches the invention as detailed with respect to claim 8. Cleaver further teaches:
wherein the acquiring unit further acquires a flight instruction (Cleaver: pg. 23 lns. 16-18; the method for determining a flight path can run . . . in pre-flight (for example to determine one or more waypoints which can then be loaded onto a UAS flight controller))
and the flight control unit switches between the first flight control method, the second flight control method (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
and a third flight control method according to the acquired flight instruction (Cleaver: pg. 27 lns. 18-24; system 1000 may be configured [for control] from a remote control center or flight control system (some or all of which may be cloud based), wherein the processor 1001 of the aircraft system 1000 is configured to control its fight path according to the received flight path information)
in accordance with the degree of risk. (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.)
Regarding claim 17, Cleaver teaches a:
flight control system comprising: a setting unit configured to (Cleaver: clm. 048; A flight control system)
set a degree of risk in airspace where a flying object flies (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight 
a generating unit configured to generate a second flight plan including a part of a first flight condition described in a first flight plan (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft)
when the set degree of risk (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.)
is equal to or more than a predetermined degree (Cleaver: pg. 27 lns. 18-24; based on traffic intensity values of the one or more voxels along the preferred flight path; and select the preferred flight path if the probability of encounter is less than a first threshold value [where risk is a calculated, in part, based upon probability of encounter])
a transmitting unit configured to transmit the first flight plan and the generated second flight plan to the flying object; an acquiring unit configured to acquire the 
While Cleaver does not explicitly teach:
a determining unit configured to determine a second flight condition and a flight control unit configured to control flight of the flying object by switching between a first flight control method according to the first flight condition described in the acquired first flight plan and a second flight control method according to the acquired second flight plan and the determined second flight condition; Cleaver does teach:
a method of minimizing the risk profile of a calculated flight path by shaping the flight path such as to avoid areas determined to have high probability of aircrafts present; and further, upon an a new risk being determined, such as the presence of an aircraft, shifting the control approach of the aircraft based upon the real-time risk level increasing above the originally expected risk threshold so that the newly identified aircraft is avoided (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Cleaver teaches the limitation based on the logic that the UAV changes from following the first control method (following the original pre-departure calculated flight plan) to a second flight control method (avoiding 
Cleaver further teaches:
in accordance with the degree of risk (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.)
Regarding claim 18, Cleaver teaches a:
flight control apparatus comprising: an acquiring unit configured to (Cleaver: clm. 050; An aircraft system configured to receive a flight path)
acquire a flight plan (Cleaver: pg. 8 lns. 23-26; a flight path is determined . . . for example an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point 35)
in which a first flight condition is described and a degree of risk in at least one airspace where a flying object flies (Cleaver: pg. 3 lns. 6-18; there is provided a method for assessing a risk associated with a flight path for an aircraft system. The method comprises analyzing an intensity map relating to a three dimensional space, wherein the intensity map comprises an array of voxels, each voxel defining a volume in the three dimensional space, and each voxel having a related traffic intensity value based on historical flight data through that voxel. The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path. The method comprises assessing the risk associated with the preferred flight path based on the determined probability of encounter.)
a determining unit configured to determine a second flight condition based on an object detected (Cleaver: pg. 18 lns. 10-18; It is likely that UASs are likely to carry collision avoidance systems)
within a predetermined range from the flying object the predetermined range being included in the at least one airspace (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)
While Cleaver does not explicitly teach:
and a flight control unit configured to control flight of the flying object by switching between a first flight control method according to the first flight condition and a second flight control method according to a part of the first flight condition and the determined second flight condition; Cleaver does teach:
a method of minimizing the risk profile of a calculated flight path by shaping the flight path such as to avoid areas determined to have high probability of aircrafts present; and further, upon an a new risk being determined, such as the presence of an aircraft, shifting the control approach of the aircraft based upon the real-time risk level increasing above the originally expected risk threshold so that the newly identified aircraft is avoided (Cleaver: pg. 24, ln15-24; [an intruding] aircraft acts as a "repulsor", in a form of a moving flight traffic intensity object that distorts the flight intensity field, pushing or urging the course of the UAS away from its originally planned flight path. The greater the risk becomes the stronger the deviation.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Cleaver teaches the limitation b based on the logic that the UAV changes from following the first control method (following the 
Cleaver further teaches:
in accordance with the degree of risk (Cleaver: pg. 24, ln15-24; flight control mode . . . continuously update[s] the risk of a collision with the real aircraft against the risk of deviating from its [pre-departure calculated] minimum risk path.)
wherein in a case where the degree of risk in an airspace included in the at least one airspace exceeds a predetermined level (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)
the flight control unit selects the second flight control method to control the flying object in the airspace. (Cleaver: pg. 24, ln15-24; [an intruding] aircraft acts as a "repulsor", in a form of a moving flight traffic intensity object that distorts the flight intensity field, pushing or urging the course of the UAS away from its originally planned flight path. The greater the risk becomes the stronger the deviation.)
Claims 10, 11, 14-16, and renumber 19 (formerly claim 13) are rejected under 35 U.S.C. 103 as being unpatentable over Cleaver (WO 2018091870 A1) in view of Wang et al. (US 20160005318 A1) (hereinafter Wang). As regards the individual claims:
Regarding claim 10, as detailed above, Cleaver teaches the invention as detailed with respect to claim 8. Cleaver further teaches:
wherein the flight plan includes (Cleaver: pg. 8 lns. 23-24; a flight path is determined)
a destination, and a path described therein (Cleaver: pg. 8 lns. 25-28; an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point 35)
the determining unit determines a new path toward the destination through the passing place described in the flight plan (Cleaver: pg. 26  lns. 21-27; [system] can make use of real time position and start/finish waypoints for all aircraft. If a potential encounter is identified, such a potential encounter can then calculate a global solution that minimizes risk . . .)
and the flight control unit controls the flight so that the flying object takes the determined new path in the second flight control method. (Cleaver: pg. 27 lns. 11-16; In some embodiments, the aircraft system 1000 is configured to determine flight path information itself, for example based on historical flight data and/or real time flight data, and control operation of the aircraft system 1000 accordingly.)
However, Cleaver does not explicitly teach:
a passing place; however, Wang does teach:
a passing place (Wang: ¶ 127; user may set up waypoints for flight of a UAV. A UAV may be able to fly to a waypoint. The waypoints may have predefined location (e.g., coordinates). Waypoints may be a way for UAVs to navigate from one location to another or follow a path.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cleaver with the teachings of Wang based on a motivation to properly calculate and mitigate risks of UAV route finding in an area with restricted airspace (Wang: ¶ 094).
Regarding claim 11, as detailed above, Cleaver as modified by Wang teaches the invention as detailed with respect to claim 10. Cleaver further teaches:
wherein the setting unit sets the degree of risk in accordance with (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path) (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
a ground congestion degree corresponding to the airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e) Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA) - to allow altitude for emergency manoeuvres / actions and to clear obstacles it is necessary to operate with an MSA with reference to the ground level.)
a congestion degree in the airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ)
an attribute of the airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim 14, as detailed above, Cleaver teaches the invention as detailed with respect to claim 12. Cleaver further teaches:
wherein the flight plan includes (Cleaver: pg. 8 lns. 23-24; a flight path is determined)
a destination, and a path described therein (Cleaver: pg. 8 lns. 25-28; an unmanned aircraft system, through a three dimensional space, the preferred flight path 31 being between a start point 33 and an end point 35)
the determining unit determines a new path toward the destination through the passing place described in the flight plan (Cleaver: pg. 26  lns. 21-27; [system] can make use of real time position and start/finish waypoints for all aircraft. If a potential 
and the flight control unit controls the flight so that the flying object takes the determined new path in the second flight control method. (Cleaver: pg. 27 lns. 11-16; In some embodiments, the aircraft system 1000 is configured to determine flight path information itself, for example based on historical flight data and/or real time flight data, and control operation of the aircraft system 1000 accordingly.)
However, Cleaver does not explicitly teach:
a passing place; however, Wang does teach:
a passing place (Wang: ¶ 127; user may set up waypoints for flight of a UAV. A UAV may be able to fly to a waypoint. The waypoints may have predefined location (e.g., coordinates). Waypoints may be a way for UAVs to navigate from one location to another or follow a path.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cleaver with the teachings of Wang based on a motivation to properly calculate and mitigate risks of UAV route finding in an area with restricted airspace (Wang: ¶ 094).
Regarding claim 15, as detailed above, Cleaver as modified by Wang teaches the invention as detailed with respect to claim 10. Cleaver further teaches:
a positioning unit configured to measure a position of the flying object; (Cleaver: pg. 26  lns. 21-27; [system] can make use of real time position . . . for all aircraft)
and a detecting unit configured to detect an object located (Cleaver: pg. 18 lns. 10-18; It is likely that UASs are likely to carry collision avoidance systems)
within a predetermined range from the flying object (Cleaver: pg. 18 lns. 16-26; The first threshold level and/or second threshold value may also be linked to a collision capability of the aircraft system or UAS whose flight path is being determined)
wherein the determining unit determines the new path based on the measured position and the detected object. (Cleaver: pg. 23 lns. 29-31; incorporating real time data is visible by comparing the first alternative path 67 with the second alternative path 69. With the latter, the flight path for the UAS detours along the path of least resistance to go underneath the intruder aircraft).
Regarding claim 16, as detailed above, Cleaver as modified by Wang teaches the invention as detailed with respect to claim 15. Cleaver further teaches:
wherein the setting unit sets the degree of risk in accordance with (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path) (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
a ground congestion degree corresponding to the airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e) Population Density - there is also an element of risk due to flight over populated areas. 
an altitude in the airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA) - to allow altitude for emergency manoeuvres / actions and to clear obstacles it is necessary to operate with an MSA with reference to the ground level.)
a congestion degree in the airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a local intensity (P ^ from the array of voxels to a point in the centre of the element, and determining the probability of encounter for a particular element based on the local traffic intensity value multiplied by the time taken for the unmanned aircraft system to cover the element. It is noted that for an aircraft having constant velocity, determining the probability of encounter for a particular element may be based on the local traffic intensity value multiplied by the distance of the element K. In some examples, the length of an element K corresponds to the length of a voxel, while in other embodiments these can differ)
an attribute of the airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Regarding claim renumbered 19 (formerly claim 13), as detailed above, Cleaver as modified by Wang teaches the invention as detailed with respect to claim 16. Cleaver further teaches:
wherein the setting unit sets the degree of risk in accordance with (Cleaver: pg. 2 lns. 2-6; The method comprises determining a probability of an encounter for a preferred flight path between a start point and an end point via one or more voxels in the three dimensional space, based on traffic intensity values of the one or more voxels along the preferred flight path) (Cleaver: pg. 9, lns. 26-30, pg. 10, lns. 1-8; the preferred flight path [accounts for] how aircraft have historically travelled [in some cases] changing altitude to avoid an area of congested airspace space or historical high traffic density. In this example the determined probability of encounter for the direct path 31 is 0.000756 for a distance of 16,531 m, versus a probability of encounter of 0.000143 for a distance of 17,132m for the alternative path 37. As such, there is an 81 % risk reduction for just a 3.6% increase in distance)
a ground congestion degree corresponding to the airspace (Cleaver: pg. 30 ln21-25; the minimum risk path planning apparatus can be adapted to further include: . . . e) Population Density - there is also an element of risk due to flight over populated areas. Some embodiments therefore include local population density as a risk variable (appropriately balanced with the encounter probability) or simply no fly areas over populated space)
an altitude in the airspace (Cleaver: pg. 30 lns. 10-15; the minimum risk path planning apparatus can be adapted to further include: . . . Minimum Safe Altitude (MSA) - to allow altitude for emergency manoeuvres / actions and to clear obstacles it is necessary to operate with an MSA with reference to the ground level.)
a congestion degree in the airspace (Cleaver: pg. 13 lns. 20-29; determining a probability of encounter comprises partitioning a flight path of length D into a series of K elements, each element of length D/K, and for each of the K elements, interpolating a 
an attribute of the airspace (Cleaver: pg. 30 lns. 6-9; the minimum risk path planning apparatus can be adapted to further include: . . . Restricted Airspace)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kuhara (US 20170106976 A1) which discloses a method of managing the crashing of air by interpreting a real time image of the potential crash area and using image object recognition to avoid damaging objects on the ground. Also pertinent is Itabashi (US 20170200376 A1) which discloses calculating an aircraft route based upon the risk calculated to arise from information regarding surrounding hindrances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663